Applying for reconsideration of this Court’s Action dated April 2, 1993, 616 So.2d 673 (La.1993).
PER CURIAM.
Considering the mover’s application for admission to the bar alleging that he has successfully passed the bar examination, has successfully passed the Multistate Professional Responsibility Exam, that he has successfully completed his probation, and indicating that he is now of good moral character and fulfills all of the requirements of Article 14, Section 7(B), Articles of Incorporation of the Louisiana State Bar Association; and considering the notice of the Committee on Bar Admissions that applicant has failed to fulfill the requirement of good moral character;
Let Philippi P. St. Pé, a lawyer who has engaged in the actual practice of law as a member of the Louisiana State Bar Association for not less than ten (10) years be appointed Commissioner in this matter, pursuant to Article 14, Section 9(B)(1) of the Articles of Incorporation of the Louisiana State Bar Association to serve without compensation and to regulate the proceedings before him and take evidence and examine the parties in the cause, upon oath, touching all matters contained in the appeal; and to file his written report with this Court wherein he shall state his findings of fact and conclusions of law and recommendations as to the appropriate action by the Court. Article 14, Section 9(B)(3) of the Articles of Incorporation of the Louisiana State Bar Association. The practice before the Commissioner shall be as provided by Article 14, Section 9(B)(4) and mover shall bear the burden of production and persuasion. Both the mover and the Committee on Bar Admissions shall have twenty (20) days from the time of filing of the report by the Commissioner to file objections thereto. If no exceptions are filed, the report may be confirmed by the Court and adopted as its judgment. If there are objections filed, the matter shall then be set on the court’s summary docket and heard by the Court prior to disposition. Article 14, Section 9(B)(3).
WATSON, J., not on panel